Citation Nr: 0018268	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-22 222A	)	DATE
	)
	)


THE ISSUE

Whether the January 11, 1990, decision of the Board of 
Veterans' Appeals is clearly and unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



FINDINGS OF FACT

1.  The veteran perfected an appeal to the Board of Veterans' 
Appeals (hereinafter Board) in May 1999 which included a 
motion seeking the Board's review of a January 1990 Board 
decision denying service connection for post-traumatic stress 
disorder to determine whether that decision involved clear 
and unmistakable error.

2.  The Board received notice on April 28, 2000 that the 
clear and unmistakable error review motion has been 
withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a January 1990 Board decision denying 
service connection for post-traumatic stress disorder to 
determine whether that decision involved clear and 
unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's Rule of Practice 1404(f) at 38 C.F.R. 
§ 20.1404(f), permits a party to withdraw a motion to review 
a final Board decision to determine whether clear and 
unmistakable error exists in that decision.  In the instant 
case, the veteran withdrew his claim of whether the January 
11, 1990, decision of the Board of Veterans' Appeals is 
clearly and unmistakably erroneous by correspondence from his 
representative received at the Board in April 2000.  Inasmuch 
as the motion for clear and unmistakable error review in this 
case has now been withdrawn, the motion should be dismissed, 
without prejudice to refiling, as provided by 38 C.F.R. 
§ 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final [Board] decision on that issue.").  This 
dismissal under 38 C.F.R. § 20.1404(f) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.

